PER CURIAM.
Defendant-appellant, Planas & Franyie Engineers, Inc., appeal as being excessive an award of $8,500 in attorney’s fees for plaintiff-appellees, Jose and Hortensia Padilla.
Planas & Franyie Engineers, Inc. caused a claim of lien to be filed against the property of Jose and Hortensia Padilla. The Padillas on May 8, 1973 filed a complaint to discharge the mechanic’s lien. Planas & Franyie answered and filed a counterclaim to foreclose the lien and a counterclaim for breach of contract. Following pretrial discovery, the Padillas on June 15, 1974 filed a motion for summary judgment on their complaint to discharge lien and on Planas & Franyie’s counterclaim to foreclose lien on the ground that the lien was not filed within 90 days of the last work completed on the project. The motion came on for hearing, at the conclusion of which the trial judge granted partial summary judgment in favor of the Padillas with respect to the claims concerning the mechanic’s lien. The cause proceeded to a non-jury trial on Planas & Franyie’s counterclaim for breach of contract and a judgment was entered for the Padillas. The Padillas moved for costs and attorney’s fees and after hearing argument of counsel, the trial judge awarded them $4,000 as a reasonable fee. Planas & Fra-nyie appealed and contended the award was excessive. This court agreed and remanded on the authority of Jackson v. Hatch, 288 So.2d 564 (Fla.2d DCA 1974) that the attorney’s fee should be awarded only with respect to the lien foreclosure aspect of the case. Planas & Franye Engineers, Inc. v. Padilla, 310 So.2d 354 (Fla.3d DCA 1975). In accordance with the mandate of this court, the trial judge conducted an additional hearing and took additional testimony concerning a reasonable attorney’s fee for that portion of the services rendered by the Padillas’ attorney with respect to the lien foreclosure. Padillas’ attorney testified that he spent 56 hours prior to the entry of summary judgment on the mechanic’s lien claim for the Padillas. Padillas’ expert opined that the value of the legal services rendered was between $4,500 and $5,000. Planas & Franyie did not present any witnesses. At the conclusion of the hearing, the trial judge awarded $3,500 as a reasonable fee.
There was no abuse of discretion as there was competent substantial evidence to support the amount of the award. Cf. In Re Estate of Lunga, 322 So.2d 560 (Fla.3d DCA 1975).
Affirmed.